2007 Pension Equalization Plan

of Black Hills Corporation

 

 

1.

RECITALS

Black Hills Corporation, a South Dakota corporation (“Company”) hereby
establishes a new “top hat” pension equalization plan for certain of its
management or highly compensated employees, to be known as the 2007 Pension
Equalization Plan of Black Hills Corporation (“Plan”) and to be effective
February 2, 2007.

 

2.

PURPOSE OF PLAN

The purpose of the Plan is to provide a select group of management or highly
compensated employees with certain retirement, disability and death benefits in
addition to those benefits which the Participants may enjoy from the Company’s
tax qualified retirement plans in order to supplement and attempt to equalize
total retirement benefits being paid to persons holding like executive and
management positions by other companies. The Plan is designed to aid the Company
in attracting and retaining its executive employees, persons whose abilities,
experience and judgment can contribute to the well-being of the Company. It is
the intention of Company that this Plan shall be administered as an unfunded
benefit plan established and maintained for a select group of management or
highly compensated employees. It is also the intention of the Company that this
Plan will comply with the provisions of Code Section 409A.

 

3.

DEFINITIONS

“Affiliate” shall mean any business organization or legal entity that directly
or indirectly, controls, is controlled by or is under common control with the
Company. For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by”, and “under common control with”) includes
the possession, direct or indirect, of the power to vote 50 percent or more of
the voting equity securities, membership interest, or other voting interest, or
to direct or cause the direction of the management and policies of such business
organization or other legal entity, whether through the ownership of voting
equity securities, membership interest, by contract, or otherwise.

 

“Applicable Interest Rate” shall mean the annual rate of interest on 30-year
Treasury securities for the month of November preceding the first day of the
calendar year of distribution.

 

L:\SEC\Edgar Filings\2007\BHC\BHC 8K 02-05-07\ex10.htm

1

 


--------------------------------------------------------------------------------



 

 

“Average Earnings” shall mean whichever of the following results in the highest
annual average Earnings: (i) a Participant’s average Earnings for the five (5)
consecutive full calendar years of employment during the ten (10) full calendar
years of employment immediately preceding the Calculation Date, which results in
the highest such average; or (ii) a Participant’s average Earnings determined by
dividing the sum of the following by five (5): (a) the Participant’s Earnings
for the four full calendar years preceding the year containing his Calculation
Date; (b) the Participant’s Earnings for the year containing his Calculation
Date as of the Calculation Date; and (c) a portion of the Participant’s Earnings
for the fifth full calendar year preceding the year containing his Calculation
Date determined by multiplying his Earnings for said fifth preceding full
calendar year by a ratio, the numerator of which shall be 365 minus the number
of days in the year containing his Calculation Date measured from the first day
of said year to his Calculation Date, and the denominator of which ratio shall
be 365. If the Participant has less than five (5) full calendar years of
employment, the average shall be taken over his total full calendar years of
employment.

 

“Beneficiary” means the individual(s) designated by the Participant to receive
PEP Benefits, if any, which are payable upon the Participant’s death. A
Participant may name one or more contingent Beneficiaries to receive PEP
Benefits in the event any PEP Benefits remain payable after the death of the
primary Beneficiary(ies). A Participant’s Beneficiary designation must be made
in writing and filed with the Committee on the form provided for that purpose.
If more than one Beneficiary designation has been filed, the Beneficiary or
Beneficiaries designated in the notice bearing the most recent date will be
deemed the valid Beneficiary or Beneficiaries. If no Beneficiary has been
designated, or if no Beneficiary survives, the commuted value of the
Participant’s remaining PEP Benefits shall be paid in a lump sum to the estate
of the last to survive of the Participant and the Beneficiary.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Calculation Date” shall mean the earlier of (i) the date of the Participant’s
Termination of Employment and (ii) the date the Participant’s participation in
the Plan is discontinued.

 



 

2

 


--------------------------------------------------------------------------------



 

 

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

 

“Disabled” shall mean that the Participant is entitled to receive long term
disability benefits under the Company’s long-term disability plan for exempt
employees in active employment.

 

“Earnings” shall mean the compensation paid to an Employee by a Company during a
calendar year, including any amounts paid to him as overtime, bonus, commission,
unused paid time off or incentive compensation, any earnings reduction under a
cash or deferred arrangement established by the Company under Section 401(k) of
the Code, any earnings reduction under a Nonqualified Deferred Compensation
Plan, any salary reduction under a flexible benefit program established by the
Company under Section 125 of the Code, and, effective January 1, 2000, any
compensation reduction elected for qualified transportation fringe benefits
under 132(f)(4) of the Code, but excluding reimbursements and expense
allowances, taxable fringe benefits, moving expenses, moving/relocation
allowances, non-cash incentives and stock options, long-term incentive
compensation (such as payments under the Black Hills Corporation Omnibus
Incentive Compensation Plan), payments received from a Nonqualified Deferred
Compensation Plan and welfare benefits (such as group term life insurance in
excess of $50,000 and tuition assistance).

 

“Key Employee” shall mean a Participant who is a specified employee, as defined
as in Code Section 409A and the regulations and other official guidance issued
thereunder, and as determined in accordance with procedures established by the
Committee.

 

“Participant” shall mean an employee of the Company or an Affiliate who is
designated as a Participant pursuant to paragraph 4.

 

“PEP Benefit” shall mean the benefit payable under the Plan.

 

“Termination of Employment” shall mean death or other separation from service
(including separation from service due to retirement or disability) with the
Company and all Affiliates, in accordance with the provisions of Code Section
409A.

 



 

3

 


--------------------------------------------------------------------------------



 

 

“Year of Service as an Officer” shall mean each complete twelve-month period
beginning on the date an employee becomes an Officer and ending at the earlier
of (i) the date of the employee’s Termination of Employment and (ii) the date
the employee ceases to be an Officer. Partial years shall be disregarded.

 

“Year of Vesting Service” shall mean each complete twelve-month period beginning
on the date an employee becomes a Participant in the Plan (or such earlier date
specified by the Board of Directors of the Company in its designation of an
employee as a Participant in the Plan pursuant to paragraph 4) and ending at the
employee’s Termination of Employment or, if earlier, when the employee’s
participation in the Plan is discontinued by the Board of Directors. Partial
years shall be disregarded.

 

4.

PARTICIPATION

Any management or highly compensated employees of the Company or its Affiliates
who are Officers and who are designated by the Board of Directors of the Company
upon recommendation of the Chief Executive Officer of the Company shall be
eligible to participate in the Plan. An employee becomes a Participant on the
first day of the calendar month beginning after the date the employee is
designated as a Participant by the Board of Directors (or, if later, the
participation date specified in the designation). An employee ceases to be a
Participant upon his Termination of Employment or, if earlier, the date his
participation is discontinued by the Board of Directors. If a former Participant
is reemployed by the Company or its Affiliates following a Termination of
Employment, such employee will not become a Participant again unless he is again
designated by the Board of Directors of the Company.

The Board of Directors may in its discretion discontinue the participation of
any Participant in the Plan at any time.

 



 

4

 


--------------------------------------------------------------------------------



 

 

5.

PEP BENEFIT

A Participant’s PEP Benefit shall consist of 180 equal monthly payments, each
payment in the amount of one-twelfth of the product of (i) 2 percent of the
Participant’s Average Earnings as of the Calculation Date times (ii) the
Participant’s Years of Service as an Officer (up to a maximum of 15 years) as of
the Calculation Date times (iii) the applicable vesting percentage provided in
paragraph 7 as of the Calculation Date.

 

6.

COMMENCEMENT OF PAYMENT

 

 

(a)

General Rule  

 

 

(1)

Payment Commencing During the Participant’s Lifetime

Unless a Participant has elected otherwise pursuant to subparagraph 6(b),
payment of a Participant’s vested PEP Benefit shall commence on the first day of
the month following the later of (i) the date the Participant attains 55 years
of age or (ii) the date of the Participant’s Termination of Employment for
reasons other than death.

If payment of a Participant’s vested PEP Benefit begins before the Participant
attains age 62, the vested PEP Benefit shall be subject to the discount for
early commencement described in Schedule 1, attached hereto and incorporated
herein by this reference.

Notwithstanding any provision of this Plan to the contrary, if payment of a Key
Employee’s vested PEP Benefit is to be made on account of the Key Employee’s
Termination of Employment (for reasons other than death) payment to such Key
Employee shall begin on the first day of the seventh month beginning after the
Key Employee’s Termination of Employment. The first payment of such Key
Employee’s vested PEP Benefit shall include a lump sum equal to the sum of the
monthly payments that would have been made if payment had begun on the first day
of the month following the Participant’s Termination of Employment plus interest
at the Applicable Interest Rate for the date on which the lump sum distribution
is made.

If the Participant dies after payment of his PEP Benefit begins, but before all
PEP Benefits have been distributed, the remaining PEP Benefits shall be paid to
his Beneficiary or, if no Beneficiary survives, the commuted value of the
remaining Pep Benefits shall be paid in a lump sum to the estate of the last to
survive of the Participant and Beneficiary.



 

5

 


--------------------------------------------------------------------------------



 

 

(2)

Death of Participant Before Payment Begins

Unless a Participant has elected otherwise pursuant to subparagraph 6(b), in the
event of the Participant’s death before payment of his PEP Benefit begins, the
Participant’s vested PEP Benefit shall commence on the first day of the month
following the later of (i) the date the Participant would have attained 55 years
of age or (ii) the date of the Participant’s death.

If payment of a Participant’s vested PEP Benefit begins before the Participant
would have attained age 62, the vested PEP Benefit shall be subject to the
discount for early commencement described in Schedule 1, attached hereto and
incorporated herein by this reference.

If no Beneficiary has been designated or if all of the Participant’s
Beneficiaries die before all PEP Benefits have been distributed, the commuted
value of any remaining PEP Benefits shall be paid in a lump sum to the estate of
the last to survive of the Participant and the Beneficiary.

(b)

Election of Payment Commencement Date

 

 

(1)

Initial Election within 30 Days after Participation Begins

A Participant may elect, at any time during the period beginning on the date he
is designated as a Participant and ending 30 days after his Participation
begins, to have payment of his PEP Benefit commence on a specified date that is
after the date as of which payment would otherwise commence under subparagraph
6(a).

(2)

Election More than 30 Days after Participation Begins

A Participant may elect at any time to defer payment of his PEP Benefit to a
specified date that is at least 5 years after the date on which payment would
otherwise begin under subparagraph 6(a) or, if later, under an election made
pursuant to subparagraph 6(b); provided that such election will not become
effective until 12 months after the date the election is made; and provided
further that the election must be made at least 12 months before the date on
which payment would otherwise begin.

(3)

In General

Any election made under subparagraph 6(b) shall be made in writing in accordance
with procedures established by the Committee.

Unless a Participant’s election under subparagraph 6(b) specifically states
otherwise, such election shall not apply to the PEP Benefit payable on account
of Termination of



 

6

 


--------------------------------------------------------------------------------



 

 

Employment due to the Participant’s Disability, and payment of the Participant’s
benefit shall be made in accordance with subparagraph 6(a)(1).

Unless a Participant’s election under this subparagraph 6(b) specifically states
otherwise, such election shall not apply to the PEP Benefit payable on the
Participant’s death before payment of his PEP Benefit begins, and payment of the
death benefit shall be made in accordance with subparagraph 6(a)(2).

 

7.

VESTING

Except as otherwise provided herein, a Participant’s PEP Benefit will vest in
accordance with the following table:

 

If, at Termination of Employment or, if earlier, Discontinuance of
Participation, the Participant is

The Participant is entitled to the following percentage of his PEP Benefit

Age 65 or over

100%

Age 55 or over with at least 10 Years

of Vesting Service

100%

Age 55 with fewer than 10 Years

of Vesting Service

0%

Under age 55

0%

 

Notwithstanding the foregoing, a Participant’s PEP Benefit shall be 100% vested
if the Participant dies or becomes Disabled while a Participant.

The provisions for vesting set forth in the paragraph are not intended to give
any Participants any rights or claim to any specific assets of the Company.

 

8.

DISABILITY

If a Participant becomes Disabled on or after January 1, 2007 and while a
Participant, and has a Termination of Employment due to such Disability, payment
of the Disabled Participant’s PEP Benefit shall commence in accordance with
paragraph 6.

 



 

7

 


--------------------------------------------------------------------------------



 

 

9.

RE-EMPLOYMENT

 

 

(a)

Former Participant in Another Pension Equalization Plan

If a former Employee who was a Participant in another Pension Equalization Plan
maintained by the Company is reemployed and is designated as a Participant of
this Plan, his re-employment shall have no impact on the amount, payment, or
vested percentage of the Benefit, if any, to which he was entitled under such
other Pension Equalization Plan.   

His benefit under this 2007 PEP Plan shall be equal to (1) minus (2) where

 

(1)

is the PEP Benefit determined as follows:

 

 

(A)

using all of his Years of Service as an Officer,

 

 

(B)

using all of his years of Earnings in determining Average Earnings, and

 

 

(C)

including years of plan participation taken into account under such other
Pension Equalization Plan for purposes of determine vesting under this Plan:

 

(2)

is the amount of vested benefit paid or payable to him under such other

 

Pension Equity Plan.

(b)

Former Participant in This Plan

 

If a former Participant in this Plan again becomes an employee of the Company or
an Affiliate, his re-employment shall have no impact on the amount, payment, or
vested percentage of the PEP Benefit, if any, to which he was entitled at his
original Termination of Employment unless the reemployed former Participant is
again designated as a Participant under this Plan. If a former Employee who was
a Participant in this Plan is again designated as a Participant of this Plan
after become re-employed by the Company, his PEP Benefit shall be the greater of
(1) and (2) where

(1)

is the PEP Benefit determined as follows:

 

(A)

using all of his Years of Service as an Officer,

 

(B)

using all of his years of Earnings in determining Average Earnings, and

 

­(C)

taking all of his Years of Vesting Service into account for purposes of
determine vesting under this Plan; and

(2)

is the amount of PEP Benefit paid or payable to him under this Plan prior to

his reemployment.

 



 

8

 


--------------------------------------------------------------------------------



 

 

10.

LOSS OF BENEFITS

Notwithstanding any other provisions in this Plan, if a Participant is
terminated on account of misconduct or dishonesty, the Participant shall forfeit
all right to any benefit payable under this Plan, including vested accrued
benefits.

 

11.

FUNDING OF PLAN

All benefit payments under the Plan will be made from the general assets of the
Company. Participants and their beneficiaries who are entitled to be paid
benefits under this Plan are unsecured general creditors of the Company. The
Company may, but shall not be required to, invest corporate assets in life
insurance or annuity contracts to assure that the Company will have a source of
funds for the payment of benefits required to be paid under this Plan. Any such
insurance or annuity contract shall constitute assets of the Company and the
Participant shall have no right, title or interest in any such insurance or
annuity contract. The Company reserves the right to refuse participation in the
plan to any Participant who, if requested to do so, declines to supply
information or to otherwise cooperate as necessary to allow the Company to
obtain insurance on the Participant’s life.

 

12.

PLAN MAY BE MODIFIED OR DISCONTINUED

The Company reserves the right to amend, modify or discontinue the Plan at any
time. Any modification or discontinuance of benefits shall not reduce accrued
benefits which become vested prior thereto.

Notwithstanding any provision of the Plan to the contrary, in no event shall the
Plan be amended, modified or discontinued in a manner that would have the
impact, whether or not intended, of causing the Plan or any Participant in the
Plan to violate the provisions of Code Section 409A. Any such amendment,
modification or discontinuance shall be void and of no effect.

 

13.

WITHHOLDING

There shall be deducted from all benefits paid under this Plan the amount of any
taxes required to be withheld by any federal, state or local government. The
Participants and their beneficiaries, distributees and personal representatives
will bear any and all federal, foreign, state, local or other income or other
taxes imposed on amounts paid under this Plan. If employment taxes are payable
with respect to a PEP Benefit prior to the date payment of the PEP Benefit
begins, the



 

9

 


--------------------------------------------------------------------------------



 

 

Participant’s share of the taxes due will be withheld from other amounts payable
to him by the Company or, if such amounts are inadequate, the Participant will
promptly reimburse the Company for his share when he is notified of the amount
due. Any amount remaining unpaid, plus interest, will be deducted from the PEP
Benefit.

 

14.

ASSIGNABILITY

Unless required by applicable law, no right to receive payments under this Plan
shall be subject to voluntary or involuntary alienation, assignment or transfer.

 

15.

ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee. The Committee shall have
discretionary authority to conclusively interpret the provisions of the Plan,
decide all claims, and to make all determinations under the Plan. The Committee
shall act by vote or written consent of a majority of its members.

Notwithstanding any provision of the Plan to the contrary, this Plan shall at
all times be administered in compliance with Code Section 409A.

 

16.

CLAIMS PROCEDURE

All claims for benefits under the Plan shall be made to the Committee. If the
Committee denies a claim, the Committee shall provide notice to the Participant
or beneficiary, in writing, within 90 days after the claim is filed unless
special circumstances require an extension of time for processing the claim, not
to exceed an additional 90 days. If the Committee does not notify the
Participant or beneficiary of the denial of the claim within the time period
specified above, then the claim shall be deemed denied. The notice of a denial
of a claim shall be written in a manner calculated to be understood by the
claimant and shall set forth (1) the specific reason or reasons for the claim
denial; (2) specific references to the pertinent Plan provisions on which the
denial is based; (3) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation as to why
such information is necessary; and (4) a description of the Plan’s review
procedures, including any time limits for such procedures.

Within 60 days after receipt of the above material, the claimant shall have a
reasonable opportunity to appeal the claim denial to the Committee for a full
and fair review. The claimant or his duly authorized representative may (1)
request a review within the foregoing sixty-(60) day



 

10

 


--------------------------------------------------------------------------------



 

 

period upon written notice to the Committee; (2) upon request and free of
charge, have reasonable access to and copies of all documents, records, and
other information relevant to the claim; and (3) submit written comments,
documents, records, and other information relating to the claim for benefits.
The foregoing review shall take into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

If a claimant fails to request a review within sixty (60) days after receipt of
the notice of claim denial, the Committee’s initial determination will be final
and binding on all parties.

A decision on the review by the Committee will be made not later than 60 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing (such as the need to hold a hearing), in which
case a decision shall be rendered as soon as possible, but not later than 120
days after receipt of a request for review. The decision on review shall be in
writing and shall include (1) the specific reason or reasons for the
determination on review; (2) reference to the specific plan provisions on which
the benefit determination is based; and (3) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits.

If a claimant requests a review within sixty (60) days after receipt of the
notice of claim denial, the Committee’s determination on review will be final
and binding on all parties.

 

17.

GOVERNING LAW

This agreement shall be governed by and construed in accordance with the laws of
the State of South Dakota, to the extent not preempted by federal law.

 

18.

NO EMPLOYMENT CONTRACT

Neither the action taken by the Company in establishing the Plan or any action
taken by it or by the Committee under the provisions hereof or any provision of
the Plan shall be construed as giving to any eligible Participant the right to
be retained in the employment of the Company.

 

19.

NONQUALIFIED AND UNFUNDED PLAN

Notwithstanding anything contained herein, it is intended that this Plan be
treated as “nonqualified” and unfunded for tax purposes and for purposes of
Title I of ERISA.

 



 

11

 


--------------------------------------------------------------------------------



 

 

20.

CHANGE IN CONTROL

In the event of a Change in Control (as defined in a Change in Control
Agreement, if any, in effect between a Participant and the Company at the date a
Change in Control occurs), the terms of such Change in Control Agreement shall
apply with respect to such Participant; provided that any provision in such
Change in Control Agreement that causes this Plan to violate the provisions of
Code Section 409A shall be void and of no effect.

 

 

BLACK HILLS CORPORATION

 

 

 

 

 

By:  /s/ David R. Emery

 

David R. Emery

 

Chairman, President

 

and Chief Executive Officer

 

 

 



 

12

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

DISCOUNT APPLICABLE TO EARLY COMMENCEMENT

 

Attained Age at Start of

Payments*

Percentage of PEP Benefit

Payable*

61

93.0%

60

86.5%

59

80.5%

58

74.9%

57

69.7%

56

64.8%

55

60.3%

 

*Note: The discount shall be adjusted to reflect the number of months, if any,
by which payment begins prior to the Participant’s next birthday.

 

 

13

 

 

 